Atkinson, J.
The notice issued by the justice of the peace required that the defendant show cause why the trial of the case should not proceed in the court where it was originally instituted. In response to that notice the defendant, who was subsequently the plaintiff in the application for writ of prohibition, could have set up any matter which he regarded as sufficient to prevent the further trial of the case, and the writ of certiorari would have been available to correct any error in the judgment rendered by the justice of the peace. The writ of prohibition will not lie where the applicant is afforded any other legal remedy. Hudson v. Preston, 134 Ga. 322 (67 S. E. 800); Civil Code, § 4885.

Judgment affirmed.


All the Justices concur.